DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 28 May 2019, 31 January 2020, and 29 June 2020, filed after the mailing date of the patent application on 28 May 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 28 May 2019, are acceptable for examination

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities: Said claims recite “if likelihood of the first pattern and the second pattern is less than a threshold, determine that the beam misalignment occurs”.  Examiner reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  Here, the contingent limitation, (i.e. likelihood of the first pattern and the second pattern is less than a threshold) is not a condition that is required to occur, therefore the entire limitation is not required to occur.  Given that the limitation is not required to occur, said limitation does not possess patentable weight.  Examiner has, in the interest of compact prosecution, treated the limitation.  Examiner respectfully suggests amending to “determining that a likelihood of the first pattern and the second pattern is less than a threshold; determining, in response to the likelihood of the first patter and the second pattern is less than the threshold, further determining that a beam misalignment has occurred”.  Appropriate correction is required.
Claims 4 and 17 are objected to because of the following informalities: Said claims recite “if a change of measurement values between the first set of measurement values and the second set of measurement values is greater than a first threshold, comparing an order of beams based on the measurement values of the first set of measurement values and the second set of measurement values”.  Examiner reminds Applicant that "[the] broadest .  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Said claims recite “if a sleep duration arrives” and further cite “if the beam alignment has occurred”.  Examiner reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  Here, the contingent limitation, (i.e. likelihood of the first pattern and the second pattern is less than a threshold) is not a condition that is required to occur, therefore the entire limitation is not required to occur.  Given that the limitation is not required to occur, said limitation does not possess patentable weight.  Examiner has, in the interest of compact prosecution, treated the limitation.  Examiner respectfully suggests amending to “determining a sleep duration arrives and further deactivating the receiver circuit in response to determining that the sleep duration arrival has occurred” and amending the subsequent recitation to read “determining that the beam misalignment has occurred and further activating the reciting circuit to recover the beam for the second portion of the sleep duration in response to determining that the beam misalignment has occurred”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
Claims 1-3 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 20160095102 A1; hereinafter referred to as “Yu”).
Regarding Claim 13, Yu discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver (¶28, Yu discloses a user equipment (UE) comprises a transceiver module); and 
at least one processor coupled to the transceiver (¶28, Yu discloses the UE comprises a processor coupled to the transceiver module) and configured to: 
receive a plurality of reference signals for a first period (¶40 & Fig. 8 (821), Yu discloses receiving, by a user equipment (UE) 602 from a base station (BS) 601, a first plurality of downlink reference signals using a control beam), 
receive a plurality of reference signals for a second period (¶40 & Fig. 8 (831), Yu discloses receiving, by a user equipment (UE) 602 from a base station (BS) 601, a second plurality of downlink reference signals using a dedicated beam), and 
determine whether a beam is misaligned based on a first set of measurement values for the plurality of the reference signals received for the first period and a second set of measurement values for the plurality of the reference signals received for the second period (¶40 & Fig. 8 (841), Yu discloses determining, by the UE, beam misalignment based upon a first channel quality information (CQI1) derived from the first plurality of downlink reference signals and a second CQI (CQI2) derived from the second plurality of downlink reference signals).
Regarding Claim 15, Yu discloses the terminal of claim 13. 
Yu further discloses the first set of measurement values and the second set of measurement values comprise two or more measurement values for at least one same beam (¶40 & Fig. 8, Yu discloses that the CQI1 is derived from filtering a first plurality of measurements of the first plurality of downlink reference signals and that the CQI2 is derived from filtering a second plurality of measurements of the second plurality of downlink reference signals).
Regarding Claim 16, Yu discloses the terminal of claim 13. 
Yu further discloses the at least one processor is further configured to: 
compare a first pattern of measurement values of the first set of measurement values and a second pattern of measurement values of the second set of measurement values (¶40 & Fig. 8 (841), Yu discloses comparing, by the UE, the CQI1 with the CQI2), and 
if likelihood of the first pattern and the second pattern is less than a threshold, determine that the beam misalignment occurs (¶40 & Fig. 8 (841), Yu discloses comparing, by the UE, the CQI1 with the CQI2 in order to determine beam misalignment.  Each CQI is a filtered/composite measurement generated from a plurality of reference signal measurement), and 
wherein the first pattern and the second pattern are defined based on at least one of 
¶40 & Fig. 8 (841), Yu discloses that the CQI is an amplitude of the signal strength measured from each reference signal), and 
an order of the beams sorted in ascending or descending order of the measurement values
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 13.
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 15.
Regarding Claim 3, Claim 3, is rejected on the same basis as Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu in view of Koskela et al. (US 20190089420 A1; hereinafter referred to as “Koskela”).
Regarding Claim 19, Yu discloses the terminal of claim 13.
However, Yu does not explicitly disclose the at least one processor is further configured to: in response to determining that the beam misalignment occurs, transmit, to a base station, a message requesting to transmit reference signals that are specific to the terminal, and determine a new serving beam using the reference signals.
 Koskela teaches the at least one processor is further configured to: 
in response to determining that the beam misalignment occurs, transmit, to a base station, a message (¶11 & ¶31, Koskela discloses transmitting, by a user equipment (UE) to an access point (AP) or a base station, a request) requesting to transmit reference signals that are specific to the terminal (¶11 & ¶31, Koskela discloses the request causes the transmission of reference signals on a plurality of beams), and 
¶11 & ¶31, Koskela discloses selecting a new beam based upon the transmission of reference signals on a plurality of beams).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yu by requiring that in response to determining that the beam misalignment occurs, transmit, to a base station, a message requesting to transmit reference signals that are specific to the terminal, and determine a new serving beam using the reference signals as taught by Koskela because the amount of system overhead relating to training, beam tracking and beam switching may be relatively high compared to the invention (Koskela, ¶6).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 19.

Allowable Subject Matter
Claims 4-6, 8-9, 10-12, 17-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474